DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Amendment
This office action is responsive to the amendment filed on 12/23/2020.  As directed by the amendment: claims 1-3, 5, 15-19, 21 have been amended, claims 4 and 6 have been canceled, and new claim 22 has been added.  Thus, claims 1-3, 5 and 7-22 are presently pending in the application.

Claims 1-3, 5, 7-18 and 20-21 are allowed based on the examiner’s amendment below.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with attorney of record Chad Hammerlind on 2/12/21.

The application has been amended as follows: 

1. (Currently Amended) An eye treatment system comprising:
an eye-shaped soft gel eye pad that is configured to be warmed and applied to an eyelid of a user;
a handle including a power source;
a charging well structure having:
(a) a heating well configured to receive and heat the eye-shaped soft gel eye pad;
(b) a charging well that receives a first end of the handle; and
(c) an indicating light;
a roller, comprising:
an axle that includes a heating element, and 
a gel-filled cylinder that is configured to rotate about the axle, the gel-filled cylinder includes a temperature sensor that is adjacent a surface of the gel-filled cylinder for monitoring a temperature of the surface, and the temperature sensor is spaced apart from the heating element, and
wherein the indicating light indicates when both the gel-filled cylinder is within a first temperature range and the eye-shaped soft gel eye pad is within a second temperature range, the gel-filled cylinder configured to roll over and apply pressure to the eyelid of the user; and
arms by which the axle is held to a second end of the handle, opposite of the first end on the length of the handle, and by which power is supplied from the power source to the heating element, wherein wiring connecting the temperature sensor to control circuitry that is housed in the handle is routed via at least one of the arms.

2. (Currently Amended) The system of claim 1, wherein 

15. (Currently Amended) A method, comprising:

warming a gel-filled cylinder of a roller, the roller comprising the gel-filled cylinder, an axle, and a handle, the gel-filled cylinder connected to a first end of the handle by arms that hold the gel-filled cylinder, wherein a second end of the handle is configured to be placed in a roller well of the charging well structure;
indicating, via an indicating light on the charging well structure, that the gel-filled cylinder is within a first temperature range and the soft gel eye pad is within a
second temperature range;
applying the warmed gel eye pad to the user's eyelid;
applying pressure, by the user, to the eyelid of the user by the warmed gel-filled cylinder;
rolling by the user of the warmed roller across the user's eyelid to express a meibomian
gland thereof; and
regulating a temperature of a surface of the gel-filled cylinder by a heating element that is included in the axle and a temperature sensor that is adjacent the surface of the gel-filled cylinder and the temperature sensor is spaced apart from the heating element, wherein wiring connecting the temperature sensor to control circuitry that is housed in the handle is routed via at least one of the arms.

19. (Canceled) 

21. (Currently Amended) An eye treatment system comprising: 
an eye-shaped soft gel eye pad that is configured to be warmed and applied to an eyelid of a user;
a handle housing a rechargeable battery and having a first end and a second end opposite the first end along the length of the handle, the first end configured to supply power to the rechargeable battery, the second end connected to arms holding an axle about which a gel-filled cylinder [[can ]]is configured to rotate, 
the axle including a heating element, powered by the rechargeable battery, for heating the gel-filled cylinder, and 
the gel-filled cylinder including a temperature sensor that is adjacent a surface of the gel-filled cylinder for monitoring a temperature of the surface of the gel-, wherein wiring connecting the temperature sensor to control circuitry that is housed in the handle is routed via at least one of the arms; and
a charging well structure having:
(a) a heating well configured to receive and heat the eye-shaped soft gel eye pad;
(b) a charging well configured to receive the first end of the handle and supply power to the rechargeable battery when the first end is placed in the charging well; and
(c) an indicating light for indicating when both the eye-shaped soft gel eye pad is within a first temperature range and when the temperature sensor indicates the gel-filled cylinder is within a second temperature range.
22. (Canceled) 

The following is an examiner’s statement of reasons for allowance: the prior art of record alone or in combination fails to teach wherein wiring connecting the temperature sensor to control circuitry that is housed in the handle is routed via at least one of the arms, with respect to claims 1, 15 and 21.
The closest prior art of record includes Giacopazzi (1,710,051) to a roller with a heater within an axle, Altshuler et al. (6,648,904) to a roller having a temperature sensor on the surface of the roller for measuring the temperature of the roller, Williams, III et al. (2013/0197405) to a roller and Slayton et al. (2015/0165238) to a roller, but all fail to teach the claimed limitation above. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL T SIPPEL whose telephone number is (571)270-1481.  The examiner can normally be reached on M-F 8:00-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 
/RACHEL T SIPPEL/Primary Examiner, Art Unit 3785